FULL TEXT.
Per Curiam
The parties are in the same relation as they were in the trial court. The Kennedy Printing Company entered suit against Samuel S. Ros-enthal on account of a bill for printing ordered by a partner of Samuel S. Rosenthal. It was conceded in the evidence that the party who ordered the printing was a partner of the defendant, but it is contended that the defendant had served notice on the Kennedy Printing Company, to the effect that it will not be responsible for any of the bills ordered by said partner, or something to that effect. It must be kept in mind that a partnership is a legal entity which, when once formed, continues to exist until dissolved by the act of the parties or by operation of law. As long as the partnership continues, each partner continues to act as the agent of the other, and the mere notice, even if given would not absolve the partnership from liability.
The judgment of the Municipal Court is, therefore, ordered reversed and the case remanded.
Sullivan, PJ., Vickery and Levine, JJ., concur.